DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.

 Claim Objections
Claim 1 is objected to because of the following informality: in line 9, the phrase “the opening the” should be changed to --the opening of the--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3, as amended, is now indefinite since it is not clear what actually constitutes the “tuck shelf” in view of Claim 2 reciting “a second removable shelf portion” that is part of the second U-shaped shelf (which for examination purposes, was viewed as being the tuck shelf).  As now set forth, Claim 3 stipulates that the second U-shaped shelf includes a removable shelf portion, where the removable shelf portion includes a first removable shelf portion and a second removable shelf portion {which fills a portion of the opening}, and a tuck shelf mounted within the opening.  A review of the shelves in the disclosure does not appear to provide a basis for these three components occupying the opening {at most, it appears that a removable shelf portion and a tuck shelf are present – two components}.  Appropriate clarification / correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 17, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over EP 580967.  EP`967 teaches of a refrigerator (10), comprising: a first shelf (middle 17) defining an off-center U-shape (fig. 2) having a first side (left side) that is wider than an opposite second side (right side) of the U-shape; a second U-shaped shelf (top 17) vertically aligned with the first shelf and having left and right and back portions (all shown in fig. 2), the portions all defining storage surfaces (such as the top surfaces of (27, 25 & 28) respectively) and configured for supporting food items (depending upon the size and shape of such food items), and the left, right, and back portions defining an opening (22) between the left and right portions and in front of the back portion (note fig. 2), a removable shelf portion (29) supported within the opening of the second shelf (fig. 1), a major surface (viewed as the top most perimeter surface so far as broadly defined) of the removable shelf portion being planar with the storage surfaces of the second shelf when the shelf portion is supported within the opening of the second shelf (fig. 1), the removable shelf portion being removable from the second U-shaped shelf by upward lifting of the removable shelf portion (shown as shown in fig. 2); and a mounting structure (15) for supporting the U-shaped shelves within an interior of the refrigerator.  EP`967 teaches applicant’s basic inventive claimed refrigerator as outlined above; but does not give dimensions of the left and right storage surfaces as being at least 4 inches wide.  As to the width of the storage surfaces being at least 4 inches, the position is taken that it would have been an obvious matter of personal preference to vary the shape or size of an element or to vary the distances between elements depending upon the needs and/or preferences of the user, since such a modification would have involved a mere change in the size or configuration of a component.  A change of this degree is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant).  Furthermore, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  As modified, the storage surfaces could have widths of varying sizes, with at least a width of 4 inches, in order to accommodate the preferences and/or needs of the end user, such as for supporting heavier food items where the left and right portions would be made wider to promote a more robust and sturdier shelf.  Regarding Claim 2, as modified, the removable shelf portion is a first removable shelf portion, the refrigerator further including a second removable shelf portion (34) mounted within at least one of the right, left, or back portions of the second U-shaped shelf.   Regarding Claim 4, as modified, the first shelf includes a tuck shelf (34) mounted against at least a back portion of the U-shape of the first U-shaped shelf (such as when (34) is mounted above the rearmost storage well (19)).  Regarding Claim 5, as modified, the U-shape of the second U-shaped shelf is an off-center U-shape having a first side (left side) of the U-shape that is wider than an opposite, second side (right side) of the U-shape. Regarding Claim 6, as modified, the refrigerator includes a third shelf (16) that defines a full, rectangular shape spanning a width and a depth of the interior of the refrigerator (shown in fig. 1).  Regarding Claim 7, as modified, EP`967 teaches applicant’s basic inventive refrigerator as previously mapped, but does not show the third shelf as having an off-center tuck shelf.  As to this feature, the position is taken that it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate a tuck shelf arrangement regarding the shelf (16) in a manner similar to the shelf (17) within the interior of the refrigerator since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art - as best understood in view of applicant’s 112 issue regarding the incorporation of a tuck shelf to the third shelf as defined.  Regarding Claim 8, as modified, the left portion and the right portion of the second shelf each have a depth equal to about the interior depth of the refrigerator compartment, but the dimensions are not specified {about 20 inches}.  As to the depth being about 20 inches, the position is taken that it would have been an obvious matter of personal preference to vary the shape or size of an element or to vary the distances between elements depending upon the needs and/or preferences of the user, since such a modification would have involved a mere change in the size or configuration of a component.  A change of this degree is generally recognized as being within the level of ordinary skill in the art.  With respect to Claims 17, 19 & 20, the position is taken that the similarly claimed features have adequately been mapped within the above rejections and therefore a redundant mapping of the features is superfluous; wherein the appliance is a refrigerator, and the second shelf includes a ledge (viewed as the lip along the inner portions of the enclosed opening for supporting the peripheral edges of component (29)) and the removable shelf portion is selectively disposed on the ledge of the second shelf and co-planar with the left, right and back storage surfaces of the second shelf (note fig. 1 for instance). 
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., [US 2011/0001415].  Park teaches of an appliance (refrigerator), comprising: a first shelf (40) having left (430a), right (430a), and back (top of 430b) portions, the left, right, and back portions each defining a storage surface (fig. 3) and being mutually arranged to define a U-shape of the first shelf (shown) including an opening (fig. 3) between the left and right portions and in front of the back portion, and including a ledge (431) disposed within at least a portion of the opening; a removable shelf portion (410) coupled to the first shelf and disposed on the ledge and defining a major surface that is co-planar with the storage surfaces; a second shelf (30); and a mounting structure (11a) for supporting the first and second shelves in a vertically aligned manner within an interior of the appliance.  The removable shelf portion is viewed as being removable by lifting (such as in fig. 6 and when the component is removed from the frame).  Park teaches applicant’s basic inventive claimed appliance as outlined above, but does not show the second shelf as being a U-shaped shelf as prescribed by applicant.  As to the replication of a second shelf that is the same as the first shelf, the position is taken that it would have been obvious to one having ordinary skill in the art at the time the invention was made to replace a shelf (30) for an additional shelf (40), thereby providing two U-shaped shelves for an end user, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8; furthermore, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  As modified, the refrigerator would be able to accommodate plural U-shaped shelves, each with a removable shelf portion (410) supported by a ledge.  Concerning the width of side portions being at least 4 inches, the position is taken that it would have been an obvious matter of personal preference to vary the shape or size of an element or to vary the distances between elements depending upon the needs and/or preferences of the user, since such a modification would have involved a mere change in the size or configuration of a component.  A change of this degree is generally recognized as being within the level of ordinary skill in the art.  As modified, the storage surfaces could have widths of varying sizes, with at least a width of 4 inches, in order to accommodate the preferences and/or needs of the end user, such as supporting food items based on larger sizes and shapes.  Regarding Claim 18, as modified, the left and right portions of the first shelf would define respective left and right slots (viewed as the inner side recessed slots) open to a center of the U-shape of the first shelf; the left and right slots extend below the back portion of the first shelf; and a generally planar tuck shelf (420) removably positioned within the slots for slidable coupling with the first U-shaped shelf, wherein the tuck shelf is outwardly extendable to a position within the center of the first U-shaped shelf (fig. 2).  Regarding Claim 19, as modified, the storage surfaces of the left and right portions of the second shelf are configured for supporting food items thereon (they have the capacity to support articles of various size and shape).  Regarding Claim 20, with respect to the width of the storage surfaces being at least four inches with regards to the second shelf, the position is taken that it would have been an obvious matter of personal preference to vary the shape or size of an element or to vary the distances between elements depending upon the needs and/or preferences of the user, since such a modification would have involved a mere change in the size or configuration of a component.  A change of this degree is generally recognized as being within the level of ordinary skill in the art.

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed April 25, 2022, with respect to the Replogle rejection have been fully considered and are persuasive.  As such, the previous rejection in view of Replogle has been withdrawn.  After further consideration, the determination was made that applicant’s disclosure as originally filed provided a basis for a removable shelf portion being lifted upward within paragraphs [0072] & [00107].
Applicant's arguments relative to the EP`967 and Park rejections have been fully considered but they are not persuasive.  Upon review, the position was taken that these citations were still viable pieces of prior art and new modified rejections were mapped to the new claimed subject matter accordingly.  As such, the position is taken that a prima facie case of obviousness has been established since applicants claimed invention only unites old elements with no change in their respective functions.  Common sense directs one to look with care at a patent application that claims as innovation the combination of known devices according to their established functions, as such, the examiner has identified reasons that would have prompted a person of ordinary skill in the art to combine the elements in the same way as the claimed new invention does.  Consequently, the rejections are deemed adequate to support the legal conclusion of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JOH
May 2, 2022

/James O Hansen/Primary Examiner, Art Unit 3637